753 So. 2d 114 (1998)
STATE of Florida, Appellant,
v.
Harriet BATES, Appellee.
No. 98-2584.
District Court of Appeal of Florida, Fourth District.
December 23, 1998.
Robert A. Butterworth, Attorney General, Tallahassee, and Debra Rescigno, Assistant Attorney General, West Palm Beach, for appellant.
Peter D. Aiken, Fort Lauderdale, for appellee.
PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.315(b), this case is summarily reversed. See State v. Hayes, 720 So. 2d 1095, 1096 (Fla. 4th DCA 1998) and Johnson v. State, 23 Fla. L. Weekly D2419, D2420, ___ So.2d ___, ___ (Fla. 4th DCA Oct.28, 1998). As we did in Hayes and Johnson, we certify conflict with State v. Holland, 689 So. 2d 1268 (Fla. 1st DCA 1997) and State v. Perry, 716 So. 2d 327 (Fla. 2d DCA 1998).
GUNTHER, WARNER and STEVENSON, JJ., concur.